8 F.3d 71
303 U.S.App.D.C. 418
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Rapheal Earl BROWN, Jr., Appellant.
No. 92-3216.
United States Court of Appeals, District of Columbia Circuit.
Oct. 27, 1993.

Before:  WALD, WILLIAMS and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.   Officer McGee's observation of the firearm in appellant's hand, together with his approach of the house that had been the object of drug-related search warrants and "lockups," provided probable cause to effect an arrest and conduct a search incident to arrest.   See United States v. Jenkins, 276 F.Supp. 958 (D.D.C.1967) (probable cause found where, from a distance of thirty feet, an officer observed a gun handle protruding from the defendant's back pocket);  see also United States v. Robinson, 414 U.S. 218, 224 (1973) ("a search incident to a lawful arrest is a traditional exception to the warrant requirement");   United States v. Taylor, 997 F.2d 1551 (D.C.Cir.1993) (a lawful warrantless arrest and a search of the arrestee and the area within his immediate control do not violate the Fourth Amendment).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.